DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The claims 1-25 are pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 12/21/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive.

	Applicant argues the prior arts does not disclose the claim limitation of “a conductive layer”.  Specifically, Applicant argues Baik discloses “the first and second layers may be made of a material that is able to transfer mechanical energy applied from an outside to the piezoelectric nanorods” and not the “plain meaning of conductive” that is “electrical current”.
	Examiner respectfully disagrees with the assessment that the plain meaning of conductive layer is exclusively referring to “electrical current” as argued.  The term “conductive layer” may often be 
Even if the plain meaning of “conductive layer” is exclusively referring to “electrical current”, which Examiner respectfully disagrees as discussed above, Baik at paragraph [0017] discloses “the first and second layers may be made of a material that is able to transfer piezoelectric potential generated from the plurality of piezoelectric nanorods to a surface thereof”.  With this paragraph, Baik teaches the first and second layers could be “conductive layers” transferring generated piezoelectric, teaching the claim limitations.  Paragraph [0063] discloses polydimethylsiloxane (PDMS) thin films as an example of a first and second layers material but Baik further discloses the layers can employ any material that “can transfer piezoelectric potential generated from a piezoelectric material”, which teaches the conductive layer of Baik as conducting electrical current. 
After careful consideration, Examiner respectfully maintains the rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (US Pub No 2015/0182741) in view of Brodsky et al. (US Pub No. 2017/0094808).

	With respect to claim 1, Baik teaches a method comprising integrating a piezoelectric sensor in the enclosure the integrating comprising 
providing a base structure comprising a first conductive layer (e.g., the first layer made of material that is able to transfer mechanical energy applied from an outside to the piezoelectric nanorods ¶ 0016 & 0062); 
depositing a piezoelectric layer on the first conductive layer, the piezoelectric layer comprising a plurality of nanorods (e.g., applying the piezoelectric nanorods disposed between the first and second layers ¶ 0021 & 0062); 
covering the piezoelectric layer with a second conductive layer (e.g., the second layer made of material that is able to transfer mechanical energy applied from an outside to the piezoelectric nanorods ¶ 0016-0017 & 0062-0063); and 
providing sensing circuitry for observing sensing signals of the piezoelectric layer (e.g., a simple piezoelectric energy-harvesting devices was fabricated to sense signals from the piezoelectric layer ¶ 0080-0082).  
Baik teaches the use of the first and second conductive layer with a piezoelectric layer disposed between them (e.g., ¶ 0062), but does not explicitly disclose fabricate a tamper respondent assembly, the tamper respondent assembly comprising an electronic component and an enclosure at least partly enclosing the electronic component.  However, Brodsky teaches fabricate a tamper respondent assembly, the tamper respondent assembly comprising an electronic component and an enclosure at least partly enclosing the electronic component (i.e., electronic assembly including printed circuit board with tamper-respondent sensors ¶ 0027-0029 and using carbon-loaded polyester ink printed onto the electrically insulating film ¶ 0035).  Therefore, based on Baik in view of Brodsky, it would have been 

With respect to claim 2, Baik further teaches wherein the depositing of the piezoelectric layer comprises: spraying a plurality of nanoparticles onto the first structure; and growing the plurality of nanorods on the first structure (e.g., dispersing and rubbing the powders of piezoelectric nanorods ¶ 0032 and grow the nanorods ¶ 0065).

With respect to claim 3, Baik further teaches wherein growing the plurality of nanorods comprises a chemical growth process (e.g., biaxial-grown ¶ 0027 and hydrothermal synthesis ¶ 0065).

With respect to claim 4, Baik further teaches wherein the chemical growth process comprises a low temperature growth process performed at a temperature below about 150°C (e.g., low temperature at 80C ¶ 0065).

With respect to claim 5, Baik further teaches wherein the chemical growth process involves placing the first structure with the nanoparticles in a solution comprising hexamethylenetetramine (e.g., hot solution of hexamethylenetetramine ¶ 0065).  

With respect to claim 6, Baik further teaches wherein the nanoparticles are selected from a group consisting of zinc oxide, lead zirconate titanate and barium titanate (e.g., ¶ 0062 & 0065).



With respect to claim 8, Baik further teaches wherein the first conductive layer is coupled to a predefined electrostatic potential to facilitate an adhesion of the nanoparticles on the first conductive layer (e.g., PDMS film is a dielectric material ¶ 0063).  

With respect to claim 9, Baik further teaches wherein spraying the nanoparticles comprises spraying a solution comprising the nanoparticles and a solvent (e.g., ¶ 0065-0066).

With respect to claim 10, Baik further teaches wherein the nanorods have an aspect ratio between about 2 and about 50 (e.g., ¶ 0062).

With respect to claim 11, the references above further teach wherein the first conductive layer comprises a conductive mesh (e.g., flexible dielectric patch @ Baik ¶ 0063 & 0072 and liquid polyurethane resin applied to security mesh @ Brodsky ¶ 0034).

With respect to claim 12, the references above further teach wherein the second conductive layer comprises a conductive mesh (e.g., @ Baik ¶ 0063 & 0072 and @ Brodsky ¶ 0034).

With respect to claim 13, Baik further teaches wherein the second conductive layer comprises a conductive foil (e.g., coated film ¶ 0066).  

With respect to claim 14, the references above further teaches whereinPage 24 of 29 P201700646US01 providing the base structure comprises printing the base structure by a 3- dimensional printing process and covering the piezoelectric layer with the second conductive layer comprises printing the second conductive layer by a 3-dimensional printing process (e.g., using carbon-loaded polyester ink printed onto the electrically insulating film @ Brodsky ¶ 0035 and @ Baik ¶ 0062-0065).

With respect to claim 15, the references above further teaches wherein providing the base structure comprises forming the base structure by laser direct structuring; and covering the piezoelectric layer with a second conductive layer comprises attaching a metal foil on the piezoelectric layer (e.g., @ Brodsky ¶ 0035 and @ Baik ¶ 0062-0065).  

With respect to claim 16, the references above further teaches wherein providing the base structure comprises forming the base structure by liquid crystal polymer molding (e.g., polydimethylsiloxane (PDMS) @ Baik ¶ 0018 and @ Brodsky ¶ 0029 & 0052).  

The limitations of claim 17 are substantially similar to claim 1 above, and therefore the claim is likewise rejected.

With respect to claim 18, the references above further teach wherein the sensing circuitry is configured with a plurality of strain profiles, the plurality of strain profiles comprising a first set of strain profiles associated to non-tampering events and a second set of strain profiles associated to tampering events (e.g., detecting between tampering and non-tampering to trigger an alarm @ Brodsky ¶ 0033).  



The limitations of claim 20 are substantially similar to claim 14 above, and therefore the claim is likewise rejected.

The limitations of claim 21 are substantially similar to claim 6 above, and therefore the claim is likewise rejected.

The limitations of claim 22 are substantially similar to claim 14 above, and therefore the claim is likewise rejected.

The limitations of claim 23 are substantially similar to claim 14 above, and therefore the claim is likewise rejected.

Claim 24 is substantially similar to claim 1 above, with the additional limitations of an alarm signal to the electronic component upon detection of predefined strain profiles; wherein the electronic component is configured to initiate an action to obstruct analysis of the security-sensitive information upon receipt of the alarm signal, which the references above teaches (e.g., employing sensor to detect if a tampering profile has been triggered, or not triggered, in order to generate an alarm signal which will further trigger erasure of encryption/decryption keys stored within the electronic assembly ¶ 0033).  

The limitations of claim 25 are substantially similar to claim 24 above, and therefore the claim is likewise rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Particularly, prior art Okude et al. (US Pub No. 2008/0061969) discloses an intrusion detective device using intrusion sensors in an enclosed box with layers of piezoelectric sensor.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU LE whose telephone number is (571)270-7217.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL COLIN can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-



/Chau Le/Primary Examiner, Art Unit 2493